Per Curiam.
— The defendant founded his justification on the possession of Massey, the debtor, as evidence of property. In this respect there can be no difference between the possession of a chattel and the possession of land, which has always been open to explanation by declarations of the party connected with an act of apparent ownership. At a period considerably anterior to the levy, the -plaintiff, for a supposed abuse of what he claimed to be his property, had declared to Massey, then on the horse’s back, that he intended to deprive him of the possessionand Massey did not resist his right to do so. It is too clear for argument that this was a circumstance to go the jury.-
Judgment affirmed.